Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the amendment filed on 03/19/2021. Claims 1, 3-17, 19-20 are pending. Claims 2 and 18 are cancelled.
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua L. Pritchett No. 69,004 on 06/09/2021.
IN THE CLAIMS
Claim 12.    (Currently Amended) A camera lens assembly comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, and a fourth lens in sequence, wherein an object-side surface of the first lens is a convex surface; at least one of an object-side surface of the third lens or an image-side surface of the third lens is a convex surface; at least one of an object-side surface of the fourth lens or an image-side surface of the fourth lens is a concave surface; at least two of the first lens, the third lens, and the fourth lens have positive refractive powers; and the second lens has a positive refractive power, and an effective focal length f2 of the second lens and a total effective focal length f of the camera lens assembly satisfy: 2<f2/f<8, and a total effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly satisfy: f/EPD<1.5.
Allowable Subject Matter

Claims 1, 3-17, 19-20 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1 and 12, the closest prior art is Chen et al. (US20190101724A1, cited on record), Tsai et al. (US20120236421A1), Sekine et al. (US20140036133A1).
Chen relates to an electronic device with at least one optical lens assembly. 
Regarding claim 1, Chen teaches a camera lens assembly (Figs. 17-18, 9th embodiment, Tables 17A; [0177]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, and a fourth lens in sequence, wherein an object-side surface of the first lens and an object-side surface of the second lens are convex surfaces; an image-side surface of the third lens is a convex surface; an image-side surface of the fourth lens is a concave surface; each of the first lens and the third lens has a positive refractive power; each of the second lens and the fourth lens has a positive refractive power or a negative refractive power; and a total effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly satisfy: f/EPD<1.5, wherein the camera lens assembly has and only has four lenses having refractive power (see [0178-0181], Table 17A); as recited in claim 1. 
Regarding claim 1, the prior art from Chen, with any other prior art fails to anticipate or fairly suggest a camera lens assembly, including, the specific arrangement where “wherein an image-side surface of the second lens is a concave surface, and a radius R3 of curvature of the object-side surface of the second lens and a radius R4 of curvature of the image-side surface of the second lens satisfy: 0.5<R3/R4<1”, in combination with all other claimed limitations of claim 1.
Regarding claim 12, Chen teaches a camera lens assembly (Figs. 17-18, 9th embodiment, Tables 17A; [0177]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, and a fourth lens in sequence, wherein an object-side surface of the first lens is a convex surface; at least one of an object-side surface of the third lens or an image-side surface of the third lens is a convex surface; at least one of an object-side surface of the fourth lens or an image-side surface of the fourth lens is a concave surface; at least two of the first lens, the third lens, and the fourth lens have positive refractive powers; and the second lens has a positive refractive power, and an effective focal length f2 of the second lens and a total effective focal length f of the camera lens assembly satisfy: 2<f2/f<8, wherein the camera lens assembly has and only has four lenses having refractive power (see [0178-0181], Table 17A); and a total effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly satisfy: f/EPD<1.5, as recited in claim 12.
Regarding claim 12, the prior art from Chen, with any other prior art fails to anticipate or fairly suggest a camera lens assembly, including, the specific arrangement where “wherein a radius R3 of curvature of an object-side surface of the second lens and a radius R4 of curvature of an image-side surface of the second lens satisfy: 0.5<R3/R4<1”, in combination with all other claimed limitations of claim 12.

Tsai relates to an optical lens assembly for image photographing, and more particularly to an optical lens assembly for image photographing consisting of four lens elements with a short total length for applying to electronic products. 
Regarding claim 1, Tsai teaches a camera lens assembly (Figs. 2A-2B, 2nd embodiment, Table 2-1 to 2-3; [0051-0055]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, and a fourth lens in sequence (see Fig. 2A, [0051] Lens e.g. 210-240, or Table 2-1, Lens 1-4), wherein an object-side surface of the first lens (see [0051] lens e.g. 210, convex object-side surface e.g. 211) and an object-side surface of the second lens are convex surfaces (see [0051] lens e.g. 220, convex object-side surface e.g. 221); an image-side surface of the third lens is a convex surface (see [0051] lens e.g. 230, convex image-side surface e.g. 232); an image-side surface of the fourth lens is a concave surface (see [0051] lens e.g. 240, concave image-side surface e.g. 242); each of the first lens and the third lens has a positive refractive power (see [0051] or Table 2-1, Lens 1 and Lens 3 have positive refractive power); each of the second lens and the fourth lens has a positive refractive power (see Table 2-1, Lens 2 has a positive refractive power) or a negative refractive power (see Table 2-1, Lens 4 has a negative refractive power);  wherein the camera lens assembly has and only has four lenses having refractive power (see Fig. 2A, or Table 2-1); and wherein an image-side surface of the second lens is a concave surface, and a radius R3 of curvature of the object-side surface of the second lens and a radius R4 of curvature of the image-side surface of the second lens satisfy: 0.5<R3/R4<1 (see Table 2-1, surface 4 for R3, surface 5, R4, value 0.55), as recited in claim 1. 
Regarding claim 1, the prior art from Tsai, with any other prior art fails to anticipate or fairly suggest a camera lens assembly, including, the specific arrangement where “a total effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly satisfy: f/EPD<1.5”, in combination with all other claimed limitations of claim 1.

Regarding claim 12, Tsai further teaches a camera lens assembly (Figs. 2A-2B, 2nd embodiment, Table 2-1 to 2-3; [0051-0055]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, and a fourth lens in sequence (see Fig. 2A, [0051] Lens e.g. 210-240, or Table 2-1, Lens 1-4), wherein an object-side surface of the first lens is a convex surface (see Fig. 2A or [0051] Lens e.g. 210 convex object-side surface e.g. 211); at least one of an object-side surface of the third lens  or an image-side surface of the third lens is a convex surface (see Fig. 2A or [0051] Lens e.g. 230 convex image-side surface e.g. 232); at least one of an object-side surface of the fourth lens or an image-side surface of the fourth lens is a concave surface (see Fig. 2A or [0051] Lens e.g. 240 concave image-side surface e.g. 242); at least two of the first lens, the third lens, and the fourth lens have positive refractive powers (see Table 2-1, Lens 1 and Lens 3 have positive refractive powers); and the second lens has a positive refractive power (see Table 2-1, Lens 2 has a positive refractive power), and an effective focal length f2 of the second lens and a total effective focal length f of the camera lens assembly satisfy: 2<f2/f<8 (see Table 2-1, f2 e.g. 8.94, f e.g. 2.15, value e.g. 4.15), wherein the camera lens assembly has and only has four lenses having refractive power (see Fig. 2A); and wherein a radius R3 of curvature of an object-side surface of the second lens and a radius R4 of curvature of an image-side surface of the second lens satisfy: 0.5<R3/R4<1 (see Table 2-1, surface 4 for R3, surface 5, R4, value 0.55), as recited in claim 12.
Regarding claim 12, the prior art from Tsai, with any other prior art fails to anticipate or fairly suggest a camera lens assembly, including, the specific arrangement where “a total effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly satisfy: f/EPD<1.5”, in combination with all other claimed limitations of claim 12.

Sekine relates to imaging lens which form an image of an object on CCD sensor or C-MOS sensor used in a compact image pickup device and more particularly pickup devices with an imaging lens which are mounted in mobile terminals such as mobile phones and smart phones which are becoming increasingly compact and thin, and PDAs. 	Regarding claim 1, Sekine teaches a camera lens assembly (Figs. 7-8, Example 4, [0089-0094]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, and a fourth lens in sequence (Figs. 7-8, Example 4, [0089-0094], Lens 1-Lens 4), 
wherein an object-side surface of the first lens (see Fig. 7, [0089] Lens 1 has object-side surface being convex) and an object-side surface of the second lens are convex surfaces (see Fig. 7, [0089] Lens 2, object-side surface being convex); an image-side surface of the third lens is a convex surface (see Fig. 7, [0089] Lens 3, image-side surface convex); an image-side surface of the fourth lens is a concave surface (see Fig. 7, [0089] Lens 4, image-side surface is concave); each of the first lens and the third lens has a positive refractive power (see Table 4, Lens 1 and Lens has a positive refractive power); each of the second lens and the fourth lens has a positive refractive power (see Table 4, Lens 2 has a positive refractive power) or a negative refractive power (see Table 4, Lens 4 has a negative refractive power), wherein the camera lens assembly has and only has four lenses having refractive power (see Fig. 7); and  wherein an image-side surface of the second lens is a concave surface, and a radius R3 of curvature of the object-side surface of the second lens and a radius R4 of curvature of the image-side surface of the second lens satisfy: 0.5<R3/R4<1 (see Table 4; surface 3 for R3, surface 4 for R4, value e.g. 0.81), as recited in claim 1. 
Regarding claim 1, the prior art from Sekine, with any other prior art fails to anticipate or fairly suggest a camera lens assembly, including, the specific arrangement where “a total effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly satisfy: f/EPD<1.5”, in combination with all other claimed limitations of claim 1

Regarding claim 12, Sekine further teaches a camera lens assembly (Figs. 7-8, Example 4, [0089-0094]) comprising, along an optical axis from an object side to an image side, a first lens, a second lens, a third lens, and a fourth lens in sequence (Figs. 7-8, Example 4, [0089-0094], Lens 1-Lens 4), wherein an object-side surface of the first lens is a convex surface (see Fig. 7, [0089] Lens 1 has object-side surface being convex); at least one of an object-side surface of the third lens or an image-side surface of the third lens is a convex surface (see Fig. 7, [0089] Lens L3 image-side surface is convex); at least one of an object-side surface of the fourth lens or an image-side surface of the fourth lens is a concave surface (see Fig. 7, [0089] Lens L4 image-side surface of the fourth lens is concave); at least two of the first lens, the third lens, and the fourth lens have positive refractive powers (see Table 7, Lens L1 and Lens L3 have positive refractive powers); and the second lens has a positive refractive power (see Table 7, Lens L2 has a positive refractive power), and an effective focal length f2 of the second lens and a total effective focal length f of the camera lens assembly satisfy: 2<f2/f<8 (see Table 4, f2 e.g. 4.237, f e.g. 1.730, value e.g. 2.44), wherein the camera lens assembly has and only has four lenses having refractive power; and wherein a radius R3 of curvature of an object-side surface of the second lens and a radius R4 of curvature of an image-side surface of the second lens satisfy: 0.5<R3/R4<1 (see Table 4; surface 3 for R3, surface 4 for R4, value e.g. 0.81), as recited cited in claim 12,
Regarding claim 12, the prior art from Sekine, with any other prior art fails to anticipate or fairly suggest a camera lens assembly, including, the specific arrangement where “a total effective focal length f of the camera lens assembly and an entrance pupil diameter EPD of the camera lens assembly satisfy: f/EPD<1.5”, in combination with all other claimed limitations of claim 12.

Claims 3-11 are allowed due to their dependency on claim 1.
Claims 13-17, 19-20 are allowed due to their dependency on claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872 
                                                                                                                                                                                            
/MARIN PICHLER/Primary Examiner, Art Unit 2872